QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 July 2022 has been entered.
Response to Amendment
Applicant's response submitted 06 July 2022 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Objections to the Specification are withdrawn;
The Rejections under 35 U.S.C. § 112(a), and under 35 U.S.C. § 112, first paragraph, are withdrawn; &
Claims 1-13 are pending for review.
Detailed Action
Since this application is in condition for allowance except for the formal matters indicated below, PROSECUTION IS CLOSED.
Claim Objections: Claims 1, 3-8 & 10-12 are objected to because of the following informalities:
Claim 1:
In Line 1, “A heatingunit” should be “A heating unit”;
In Line 3, “one heatingcomponent” should be “one heating component”;
In Line 14, “wherein the the chamberis a” should be “wherein the chamber is a”; &
Each of Claims 3-8 & 10-12 is identified as “Original”, but each claim has been amended.  Each claim must be properly identified in any future responses.
Examiner’s Notes: The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should carefully review the entire disclosure to ensure correction of any informality not listed above.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  While the prior art of record discloses various aspects of the claimed invention including a heating unit of an electrical component comprising a housing, heating component, connecting member, a chamber & connections / connecting mouths, the prior art of record fails to disclose the above heating unit in which the heating component is disposed within the housing with the connector mounted to the housing assembly, a slot wall projecting outward from the housing & defining the fluid heating & fluid channels, as recited in independent Claim 1; and no teaching, suggestion or motivation could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the claimed invention.  Claims 2-13 are allowed as being dependent, either directly or indirectly, on independent Claims 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762